UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2314


INDEPENDENCE FEDERAL SAVINGS BANK,

                Plaintiff – Appellee,

          v.

JAY BONANZA BRILEY; CONSTANCE H. BRILEY,

                Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-01189-LO-JFA)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Bonanza Briley; Constance H. Briley, Appellants Pro Se.
Stephen Warren Nichols, COOTER, MANGOLD, TOMPERT & KARAS, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jay and Constance Briley appeal the district court's

order    granting     Independence       Federal   Savings   Bank’s     summary

judgment motion on its breach of contract claim.                    The Brileys

have also filed several motions in this court, including motions

for appointment of counsel, for dismissal of judgment, and for

the Bank to provide documentation of tax relief it allegedly

received.        We have reviewed the record and find no reversible

error.    Accordingly, we deny the pending motions and affirm the

district court’s order and judgment.                Independence Fed. Sav.

Bank v. Briley, No. 1:08-cv-01189-LO-JFA (E.D. Va. filed Oct.

27,   2009   &    entered   Oct.   29,   2009).     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                         2